Title: From David Humphreys to John Hiwell, 5 May 1782
From: Humphreys, David
To: Hiwell, John


                        
                            Sir
                            Head Quarters Newburgh May 5th 1782
                        
                        You will proceed immediately to Philadelphia, by the way of Elizabeth Town, where you will deliver the Letter
                            addressed to the Commissy of Prisoners to him & receive his Letter for Gen. Hazen, which with the Dispatches for
                            the Secry at War, you will deliver to Genl Lincoln—& receive further instructions from him, if you are to wait any
                            time in Philadelphia the Secry at War will furnish you with Money that which you have received for your expences must be
                            used oeconomically, regular Vouchers taken for all the expenditures, & the Accounts settled with the Pay Master
                            General. By Command of His Excy
                        
                            D. Humphreys A.d.C.
                        
                    